NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FORD MOTOR COMPANY,
Plaintiff~Appellant, 4
V.
UNITED STATES,
Defendant-Appellee.
2011-1224 ..
Appea1 from the United StateS Court of Ir1ternational
'I‘rade in case n0. 06-CV-0217, Judge Leo M. Gord0n.
ON MOTION
ORDER
Ford Motor Con1pany moves for a 14-day extension of
time, until June 7, 2011, to file its initial brief
Upon consideration thereof
lT IS ORDERED THATZ
The motion is g“ranted.

FORD MOTOR CO V. US
2
FoR THE CoURT
  4  /S/ Jan Horbal__\;
Date
J an Horbaly
Clerk
cc: Bruce J. Casino, Esq. l-'||_ED
33 000 0FAPPEALBFOR
Tara K. Hogan, ESq. -his FHERM_ C,Rcm1
s21
mr 24 2011
JANI-BRBN.Y
C|.Ell!